UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 03897) Exact name of registrant as specified in charter:	Putnam U.S. Government Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	June 30, 2014 Item 1. Schedule of Investments: Putnam U.S. Government Income Trust The fund's portfolio 6/30/14 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (121.7%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (81.6%) Government National Mortgage Association Adjustable Rate Mortgages 1 5/8s, July 20, 2026 $21,337 $21,912 Government National Mortgage Association Graduated Payment Mortgages 13 1/4s, December 20, 2014 840 852 11 1/4s, with due dates from September 15, 2015 to December 15, 2015 5,956 6,330 9 1/4s, with due dates from April 15, 2016 to May 15, 2016 6,752 7,184 Government National Mortgage Association Pass-Through Certificates 8 1/2s, December 15, 2019 5,331 5,937 7 1/2s, October 20, 2030 82,168 98,561 5 1/2s, August 15, 2035 594 670 5s, TBA, July 1, 2041 52,000,000 57,321,878 4 1/2s, with due dates from March 20, 2041 to July 15, 2041 79,212,915 86,602,480 4 1/2s, TBA, July 1, 2044 238,000,000 259,940,625 4s, with due dates from October 15, 2040 to August 20, 2043 89,536,181 95,857,616 4s, August 20, 2043 (FWC) 20,168,545 21,597,676 4s, TBA, July 1, 2044 158,000,000 169,134,070 3 1/2s, with due dates from October 20, 2042 to June 15, 2043 189,687,811 197,427,510 3 1/2s, TBA, July 1, 2044 8,000,000 8,333,125 U.S. Government Agency Mortgage Obligations (40.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 (F) 4,000,000 4,341,367 4 1/2s, December 1, 2039 768,402 844,102 4s, July 1, 2043 (FWC) 2,806,493 2,989,792 4s, July 1, 2042 1,755,205 1,867,099 4s, November 1, 2041 (FWC) 795,934 846,674 4s, April 1, 2041 (FWC) 2,204,487 2,345,023 Federal National Mortgage Association Pass-Through Certificates 6s, January 1, 2038 419,395 471,705 6s, TBA, July 1, 2044 11,000,000 12,393,047 5 1/2s, TBA, July 1, 2044 45,000,000 50,385,938 4 1/2s, with due dates from April 1, 2040 to February 1, 2044 9,422,289 10,217,512 4 1/2s, March 1, 2042 (FWC) 1,333,168 1,464,402 4 1/2s, August 1, 2041 (FWC) 707,896 776,252 4 1/2s, April 1, 2040 (FWC) 1,085,053 1,190,846 4 1/2s, March 1, 2040 16,364,266 17,555,781 4 1/2s, TBA, July 1, 2044 41,000,000 44,408,125 4s, May 1, 2044 (FWC) 3,989,941 4,255,054 4s, January 1, 2043 (FWC) 3,767,586 4,017,925 4s, October 1, 2042 4,629,667 4,893,161 4s, TBA, July 1, 2044 68,000,000 72,175,622 3 1/2s, TBA, July 1, 2044 18,000,000 18,531,562 3s, August 1, 2043 (FWC) 256,154 249,911 3s, February 1, 2043 4,808,854 4,759,451 3s, TBA, July 1, 2044 98,000,000 96,820,942 2 1/2s, March 1, 2043 88,050,101 83,602,884 Total U.S. government and agency mortgage obligations (cost $1,330,898,808) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 3 1/2s, May 15, 2020 (i) $601,000 $659,868 1/4s, July 31, 2015 (i) 312,000 312,618 1 3/8s, June 30, 2018 (i) 242,000 242,554 Total U.S. treasury Obligations (cost $1,215,040) MORTGAGE-BACKED SECURITIES (23.3%) (a) Principal amount Value Agency collateralized mortgage obligations (23.3%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.993s, 2032 $36,560 $54,444 IFB Ser. 3408, Class EK, 25.182s, 2037 415,781 608,166 IFB Ser. 2976, Class LC, 23.864s, 2035 2,599,745 3,822,277 IFB Ser. 2979, Class AS, 23.717s, 2034 167,893 214,903 IFB Ser. 3072, Class SM, 23.24s, 2035 1,140,136 1,636,612 IFB Ser. 3072, Class SB, 23.094s, 2035 680,867 970,829 IFB Ser. 3249, Class PS, 21.774s, 2036 441,511 607,130 IFB Ser. 3065, Class DC, 19.405s, 2035 3,557,529 5,092,497 IFB Ser. 2990, Class LB, 16.558s, 2034 2,836,571 3,716,078 IFB Ser. 4105, Class HS, IO, 6.448s, 2042 9,575,008 2,434,350 IFB Ser. 4012, Class SN, IO, 6.348s, 2042 5,399,313 1,342,377 IFB Ser. 4136, Class ES, IO, 6.098s, 2042 9,203,835 1,694,150 IFB Ser. 4105, Class LS, IO, 5.998s, 2041 3,599,345 664,115 Ser. 4175, Class S, IO, 5.948s, 2043 5,163,557 1,192,343 IFB Ser. 4240, Class SA, IO, 5.848s, 2043 7,386,664 1,722,570 IFB Ser. 14-326, Class S2, IO, 5.798s, 2044 18,011,744 4,419,673 IFB Ser. 311, Class S1, IO, 5.798s, 2043 11,505,188 2,615,265 IFB Ser. 315, Class S1, IO, 5.768s, 2043 7,144,686 1,712,869 Ser. 4122, Class TI, IO, 4 1/2s, 2042 10,158,202 2,272,390 Ser. 4024, Class PI, IO, 4 1/2s, 2041 8,701,639 1,794,746 Ser. 4018, Class DI, IO, 4 1/2s, 2041 5,662,666 1,044,649 Ser. 4116, Class MI, IO, 4s, 2042 21,457,445 4,081,759 Ser. 4019, Class JI, IO, 4s, 2041 11,664,042 2,063,369 Ser. 4165, Class AI, IO, 3 1/2s, 2043 6,632,429 1,273,634 Ser. 13-303, Class C19, IO, 3 1/2s, 2043 6,032,159 1,403,180 FRB Ser. T-57, Class 2A1, 3.24s, 2043 30,207 29,754 Ser. 4141, Class PI, IO, 3s, 2042 11,827,381 1,596,815 Ser. 4158, Class TI, IO, 3s, 2042 19,644,911 2,695,085 Ser. 4165, Class TI, IO, 3s, 2042 23,364,332 3,116,802 Ser. 4171, Class NI, IO, 3s, 2042 13,668,179 1,909,445 Ser. 4183, Class MI, IO, 3s, 2042 9,857,565 1,377,102 FRB Ser. T-59, Class 2A1, 2.855s, 2043 16,200 15,714 Ser. T-56, Class A, IO, 0.524s, 2043 687,281 11,705 Ser. T-8, Class A9, IO, 0.48s, 2028 2,457,996 26,116 Ser. T-59, Class 1AX, IO, 0.273s, 2043 5,823,191 71,425 Ser. T-48, Class A2, IO, 0.212s, 2033 8,575,288 83,743 Ser. T-56, Class 1, IO, zero %, 2043 762,312 60 Ser. T-56, Class 2, IO, zero %, 2043 725,466 2,267 Ser. T-56, Class 3, IO, zero %, 2043 586,182 46 Ser. 3369, Class BO, PO, zero %, 2037 12,441 11,055 Ser. 3391, PO, zero %, 2037 49,008 41,681 Ser. 3300, PO, zero %, 2037 155,565 138,088 Ser. 3314, PO, zero %, 2036 51,132 48,292 Ser. 3206, Class EO, PO, zero %, 2036 11,460 10,178 Ser. 3175, Class MO, PO, zero %, 2036 130,599 115,086 Ser. 3210, PO, zero %, 2036 12,984 11,905 FRB Ser. T-54, Class 2A, IO, zero %, 2043 3,418,108 267 FRB Ser. 3117, Class AF, zero %, 2036 17,637 15,046 FRB Ser. 3326, Class WF, zero %, 2035 36,704 30,970 FRB Ser. 3036, Class AS, zero %, 2035 6,126 6,038 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.988s, 2036 774,398 1,448,624 IFB Ser. 05-74, Class NK, 26.74s, 2035 1,999,564 3,259,969 IFB Ser. 06-8, Class HP, 24.009s, 2036 841,193 1,300,190 IFB Ser. 07-53, Class SP, 23.643s, 2037 973,661 1,443,349 IFB Ser. 08-24, Class SP, 22.726s, 2038 4,302,907 6,497,323 IFB Ser. 05-122, Class SE, 22.568s, 2035 819,182 1,180,643 IFB Ser. 05-75, Class GS, 19.794s, 2035 468,950 627,034 IFB Ser. 05-106, Class JC, 19.653s, 2035 1,240,706 1,830,612 IFB Ser. 05-83, Class QP, 16.999s, 2034 394,557 508,734 IFB Ser. 11-4, Class CS, 12.596s, 2040 2,720,759 3,221,620 Ser. 06-10, Class GC, 6s, 2034 4,216,495 4,342,990 IFB Ser. 13-59, Class SC, IO, 5.998s, 2043 9,922,276 2,159,645 IFB Ser. 12-153, Class SK, IO, 5.998s, 2043 4,389,986 1,064,659 IFB Ser. 12-111, Class JS, IO, 5.948s, 2040 6,781,284 1,358,859 IFB Ser. 13-101, Class AS, IO, 5.798s, 2043 10,887,644 2,544,225 IFB Ser. 13-103, Class SK, IO, 5.768s, 2043 4,151,750 1,000,066 IFB Ser. 13-136, Class SB, IO, 5.748s, 2044 11,644,744 2,352,122 IFB Ser. 13-102, Class SH, IO, 5.748s, 2043 11,341,465 2,641,427 Ser. 418, Class C24, IO, 4s, 2043 8,245,246 1,912,510 Ser. 409, Class C16, IO, 4s, 2040 11,715,159 2,142,408 Ser. 418, Class C15, IO, 3 1/2s, 2043 17,153,303 3,875,574 Ser. 12-124, Class JI, 3 1/2s, 2042 4,588,949 720,786 Ser. 13-22, Class PI, IO, 3 1/2s, 2042 8,830,544 1,793,738 FRB Ser. 03-W14, Class 2A, 3.446s, 2043 27,825 27,547 FRB Ser. 04-W7, Class A2, 3.358s, 2034 13,077 13,534 FRB Ser. 03-W3, Class 1A4, 3.345s, 2042 50,634 48,989 FRB Ser. 03-W11, Class A1, 3.28s, 2033 1,577 1,608 Ser. 13-55, Class IK, IO, 3s, 2043 9,527,263 1,324,290 Ser. 12-151, Class PI, IO, 3s, 2043 9,503,965 1,360,968 Ser. 13-8, Class NI, IO, 3s, 2042 11,273,320 1,596,424 Ser. 12-145, Class TI, IO, 3s, 2042 11,490,965 1,299,628 Ser. 13-35, Class IP, IO, 3s, 2042 7,411,072 820,718 Ser. 13-55, Class PI, IO, 3s, 2042 16,714,013 2,051,311 Ser. 13-53, Class JI, IO, 3s, 2041 11,834,894 1,520,044 Ser. 13-23, Class PI, IO, 3s, 2041 13,291,164 1,329,781 Ser. 13-30, Class IP, IO, 3s, 2041 16,294,940 1,479,743 Ser. 13-23, Class LI, IO, 3s, 2041 11,945,327 1,254,020 Ser. 14-28, Class AI, IO, 3s, 2040 11,532,933 1,816,437 FRB Ser. 04-W2, Class 4A, 2.864s, 2044 24,002 24,002 Ser. 98-W5, Class X, IO, 0.947s, 2028 4,561,090 225,204 Ser. 98-W2, Class X, IO, 0.643s, 2028 16,019,410 931,128 Ser. 01-50, Class B1, IO, 0.42s, 2041 974,277 13,092 FRB Ser. 07-95, Class A3, 0.402s, 2036 13,676,000 13,094,770 Ser. 01-79, Class BI, IO, 0.313s, 2045 2,477,125 24,481 Ser. 03-34, Class P1, PO, zero %, 2043 123,155 107,145 Ser. 03-W1, Class 2A, IO, zero %, 2042 7,242,537 566 Ser. 08-53, Class DO, PO, zero %, 2038 291,725 240,084 Ser. 07-64, Class LO, PO, zero %, 2037 87,271 77,343 Ser. 07-44, Class CO, PO, zero %, 2037 219,934 188,877 Ser. 07-14, Class KO, PO, zero %, 2037 22,773 19,956 Ser. 06-125, Class OX, PO, zero %, 2037 5,474 4,959 Ser. 06-84, Class OT, PO, zero %, 2036 7,124 6,385 Ser. 06-46, Class OC, PO, zero %, 2036 11,010 9,711 Ser. 08-36, Class OV, PO, zero %, 2036 70,147 60,179 Ser. 1988-12, Class B, zero %, 2018 5,359 5,105 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.553s, 2036 11,045,171 1,804,339 IFB Ser. 11-56, Class SI, IO, 6.497s, 2041 22,407,973 4,022,931 IFB Ser. 11-56, Class MI, IO, 6.297s, 2041 8,060,527 1,868,430 IFB Ser. 13-165, Class LS, IO, 5.997s, 2043 6,258,558 1,195,635 IFB Ser. 10-20, Class SC, IO, 5.997s, 2040 20,174,244 3,626,320 IFB Ser. 11-146, Class AS, IO, 5.948s, 2041 7,078,404 1,505,267 Ser. 13-149, Class MS, IO, 5.947s, 2039 9,853,104 1,673,648 IFB Ser. 11-128, Class TS, IO, 5.898s, 2041 5,978,494 1,167,600 IFB Ser. 12-34, Class SA, IO, 5.897s, 2042 8,986,751 1,910,673 IFB Ser. 11-70, Class SN, IO, 5.748s, 2041 3,260,000 785,921 Ser. 13-51, Class QI, IO, 5s, 2043 13,316,867 2,883,102 Ser. 13-3, Class IT, IO, 5s, 2043 6,865,303 1,405,969 Ser. 13-6, Class OI, IO, 5s, 2043 56,123,937 11,913,428 Ser. 13-16, Class IB, IO, 5s, 2040 9,804,001 878,856 Ser. 10-35, Class UI, IO, 5s, 2040 8,890,344 1,984,161 Ser. 10-9, Class UI, IO, 5s, 2040 33,681,348 7,461,046 Ser. 09-121, Class UI, IO, 5s, 2039 14,451,529 3,305,498 Ser. 10-58, Class VI, IO, 5s, 2038 573,149 22,926 Ser. 13-39, Class IJ, IO, 4 1/2s, 2043 79,459,789 16,553,434 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 4,809,280 1,027,984 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 8,388,322 1,744,687 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 7,411,730 1,716,483 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 8,615,488 1,543,895 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 20,388,654 3,891,582 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 22,938,480 4,800,715 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 4,797,641 1,039,684 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 12,596,893 1,181,211 Ser. 10-116, Class IB, IO, 4 1/2s, 2036 345,293 28,055 Ser. 10-19, Class IH, IO, 4 1/2s, 2034 464,135 19,726 Ser. 14-2, Class IL, IO, 4s, 2044 4,586,359 1,055,579 Ser. 13-165, Class IL, IO, 4s, 2043 5,776,287 990,575 Ser. 12-56, Class IB, IO, 4s, 2042 17,492,047 4,002,032 Ser. 12-47, Class CI, IO, 4s, 2042 8,215,955 1,876,734 Ser. 14-4, Class IK, IO, 4s, 2039 11,219,324 1,856,237 Ser. 10-114, Class MI, IO, 4s, 2039 12,421,779 1,725,509 Ser. 10-116, Class QI, IO, 4s, 2034 5,220,346 289,170 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 15,532,608 2,539,426 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 9,749,969 1,546,540 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 8,825,401 1,511,879 Ser. 12-136, Class IO, IO, 3 1/2s, 2042 13,469,462 3,232,132 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 6,994,263 1,073,130 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 12,709,357 1,897,507 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 7,252,108 876,621 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 8,141,818 1,381,748 Ser. 12-48, Class AI, IO, 3 1/2s, 2036 19,346,257 3,677,337 Ser. 14-44, Class IC, IO, 3s, 2028 17,799,313 2,098,381 Ser. 10-151, Class KO, PO, zero %, 2037 1,797,951 1,555,857 Ser. 06-36, Class OD, PO, zero %, 2036 18,584 16,442 Ser. 06-64, PO, zero %, 2034 41,347 40,862 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.8s, 2027 1,202,359 9,018 Ser. 98-3, IO, 0.003s, 2027 700,667 10,291 Ser. 98-2, IO, zero %, 2027 594,569 4,273 Ser. 98-4, IO, zero %, 2026 934,096 22,988 Total mortgage-backed securities (cost $231,390,503) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.8425/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.8425 $68,490,500 $1,269,129 Total purchased swap options outstanding (cost $828,735) PURCHASED OPTIONS OUTSTANDING (0.5%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$99.55 $47,000,000 $1,463,392 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 53,000,000 438,840 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 53,000,000 438,840 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.22 44,000,000 337,876 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.31 62,000,000 272,056 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 54,000,000 440,640 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 54,000,000 440,640 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 54,000,000 439,020 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 54,000,000 439,020 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.44 44,000,000 218,372 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.25 44,000,000 186,032 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.56 31,000,000 170,500 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.09 44,000,000 162,096 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.34 60,000,000 98,940 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.88 31,000,000 93,496 Total purchased options outstanding (cost $7,038,828) SHORT-TERM INVESTMENTS (29.9%) (a) Principal amount/shares Value Federal Farm Credit Bank unsec. discount notes commercial paper with an effective yield of 0.05%, August 1, 2014 $12,000,000 $11,999,483 Federal Home Loan Bank unsec. discount notes commercial paper with an effective yield of 0.07%, August 22, 2014 24,200,000 24,197,553 Federal Home Loan Bank unsec. discount notes commercial paper with an effective yield of 0.05%, August 6, 2014 25,000,000 24,998,625 Federal Home Loan Bank unsec. discount notes commercial paper with an effective yield of 0.06%, July 11, 2014 7,547,000 7,546,874 Federal Home Loan Bank unsec. discount notes commercial paper with an effective yield of 0.06%, July 25, 2014 25,000,000 24,999,050 Federal Home Loan Mortgage Corporation unsec. discount notes commercial paper with an effective yield of 0.05%, July 1, 2014 3,600,000 3,600,000 Federal Home Loan Mortgage Corporation unsec. discount notes commercial paper with an effective yield of 0.08%, October 17, 2014 7,480,000 7,478,878 Federal Home Loan Mortgage Corporation unsec. discount notes commercial paper with an effective yield of 0.07%, September 8, 2014 25,000,000 24,998,075 Federal National Mortgage Association unsec. discount notes commercial paper with an effective yield of 0.05%, July 2, 2014 8,929,000 8,928,988 Federal National Mortgage Association unsec. discount notes commercial paper with an effective yield of 0.09%, October 6, 2014 2,104,000 2,103,716 Putnam Money Market Liquidity Fund 0.07% (AFF) Shares 152,926,070 152,926,070 U.S. Treasury Bills with an effective yield of 0.11%, August 21, 2014 (SEG) (SEGSF)(SEGCCS) $35,000,000 34,994,744 U.S. Treasury Bills zero%, April 2, 2015 (i) 206,000 205,876 Total short-term investments (cost $328,975,604) TOTAL INVESTMENTS Total investments (cost $1,900,347,518) (b) FUTURES CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 938 $232,835,050 Sep-15 $(93,133) U.S. Treasury Bond 30 yr (Short) 791 108,515,313 Sep-14 (369,472) U.S. Treasury Bond Ultra 30 yr (Short) 28 4,198,250 Sep-14 (25,772) U.S. Treasury Note 5 yr (Short) 191 22,817,039 Sep-14 (106,307) Total WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/14 (premiums $4,342,511) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.6425)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.6425 $68,490,500 $523,267 (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 78,418,700 722,236 (2.7425)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.7425 68,490,500 852,023 JPMorgan Chase Bank N.A. (2.515)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.515 71,613,800 225,583 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 39,209,400 365,824 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 11,494,000 2,063,184 Total WRITTEN OPTIONS OUTSTANDING at 6/30/14 (premiums $6,335,938) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$100.55 $47,000,000 $1,024,741 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/101.55 47,000,000 621,387 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 53,000,000 256,520 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 53,000,000 256,520 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.22 44,000,000 167,640 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 53,000,000 140,980 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 53,000,000 140,980 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.31 62,000,000 124,434 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.22 44,000,000 89,056 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/99.31 62,000,000 53,134 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 54,000,000 255,420 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 54,000,000 255,420 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 54,000,000 139,320 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 54,000,000 139,320 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 54,000,000 248,940 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 54,000,000 248,940 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 54,000,000 137,160 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 54,000,000 137,160 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.44 44,000,000 79,992 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.25 44,000,000 65,120 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.56 31,000,000 64,573 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.09 44,000,000 51,216 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.34 60,000,000 33,480 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.88 31,000,000 32,085 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.44 44,000,000 27,280 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.56 31,000,000 22,444 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.25 44,000,000 21,824 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.09 44,000,000 18,040 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/99.88 31,000,000 9,641 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/99.34 60,000,000 9,120 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Citibank, N.A. (3.60)/3 month USD-LIBOR-BBA/Aug-44 (Purchased) Aug-14/3.60 $14,451,000 $(144,510) $(131,648) (3.20)/3 month USD-LIBOR-BBA/Aug-44 (Written) Aug-14/3.20 14,451,000 139,09170,810 JPMorgan Chase Bank N.A. (3.6275)/3 month USD-LIBOR-BBA/Aug-44 (Purchased) Aug-14/3.6275 14,451,000 (151,736)(139,019) (3.2275)/3 month USD-LIBOR-BBA/Aug-44 (Written) Aug-14/3.2275 14,451,000 143,78745,665 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/14 (proceeds receivable $106,474,219) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, July 1, 2044 $12,000,000 7/14/14 $12,997,500 Federal National Mortgage Association, 4s, July 1, 2044 16,000,000 7/14/14 16,982,499 Government National Mortgage Association, 4s, July 1, 2044 72,000,000 7/21/14 77,073,754 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $360,500,000 (E) $1,753,742 9/17/16 3 month USD-LIBOR-BBA 1.00% $(352,300) 48,704,000 (E) 724,552 9/17/19 3 month USD-LIBOR-BBA 2.25% (296,333) 51,632,000 (E) (1,928,217) 9/17/24 3 month USD-LIBOR-BBA 3.25% 676,411 16,496,000 (E) 1,685,924 9/17/44 3 month USD-LIBOR-BBA 4.00% (480,545) 35,806,900 (256,493) 7/2/24 2.6025% 3 month USD-LIBOR-BBA (219,392) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $7,089,054 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(4,003) 1,443,974 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (815) Barclays Bank PLC 1,625,324 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 15,147 2,526,678 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,428) 9,250,006 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (54,010) 8,178,736 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 74,527 7,384,876 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 69,600 190,980 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (108) 14,176,286 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,004) 24,171,869 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (141,137) 19,246,512 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 181,393 181,736 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 476 4,442,109 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 49,259 1,271,485 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 11,983 66,542,370 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 737,902 4,314,519 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (623) 1,916,583 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (2,049) 18,338,823 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 172,838 20,695,468 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (120,839) 24,308,137 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 229,097 7,363,806 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 81,659 200,067 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (130) 105,680 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 471 105,680 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 471 925,698 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,724 253,819 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 1,131 225,406 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (420) 42,460 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 189 3,025,312 — 1/12/34 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (7,784) 8,734,980 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (51,003) 877,527 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,996 55,401,990 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 452,901 4,718,515 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 43,974 16,134,886 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 152,067 235,652 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,147 764,019 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,962 553,968 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,048 8,991,058 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 5,846 6,056,624 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (26,997) 14,776,790 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (86,280) 6,925,935 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (39,704) 3,979,471 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 46,817 2,257,883 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (17,641) 1,128,942 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (8,821) 1,128,942 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (8,821) 2,265,680 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (17,702) 5,884,437 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (45,977) 2,265,680 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (17,702) 2,034,195 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 19,172 4,690,504 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (27,387) 3,411,595 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,218) 4,523,563 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (35,344) 7,661,775 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (27,254) 3,316,793 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (19,366) 4,634,770 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (27,062) 4,783,165 — 1/12/44 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 52,294 Citibank, N.A. 102,862 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 459 6,737,218 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 973 Credit Suisse International 900,485 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,487 4,518,680 — 1/12/36 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (10,041) 3,025,312 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 7,784 105,680 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 471 2,835,141 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,602) 2,835,141 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 30,995 424,163 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 3,467 2,086,064 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 301 5,139,644 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 742 6,863,945 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (24,416) 4,783,165 — 1/12/44 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (11,674) Deutsche Bank AG 133,344 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (284) 225,406 — 1/12/40 (4.50%)1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 420 126,709 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 332 494,881 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 3,916 4,518,680 — 1/12/36 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 10,041 Goldman Sachs International 5,467,347 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,555) 4,217,694 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,742) 13,023,320 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (13,925) 4,733,554 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,078) 6,270,199 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,544) 6,270,199 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,544) 7,203,974 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (42,063) 2,706,316 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (15,802) 5,052,311 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 22,520 76,774 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 342 2,241,731 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,766) 4,950,265 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (5,293) 4,073,546 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,648) 2,600,794 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,468) 5,504,935 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,579) 9,869,185 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (57,625) 365,879 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,136) 975,707 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,697) 868,313 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,070) 1,212,713 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (788) 592,303 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic MBX Index 4.00% 30 year Ginnie Mae II pools (5,826) 5,570,205 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,622) 7,207,496 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,073) 4,617,878 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,610) 9,527,176 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (10,187) JPMorgan Chase Bank N.A. 9,648,407 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1,393) Total $— Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2013 through June 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,099,195,987. (b) The aggregate identified cost on a tax basis is $1,905,064,617, resulting in gross unrealized appreciation and depreciation of $36,574,679 and $10,499,162, respectively, or net unrealized appreciation of $26,075,517. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $140,001,624 $71,866,307 $58,941,861 $74,823 $152,926,070 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. At the close of the reporting period, the fund maintained liquid assets totaling $820,811,981 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,054,865 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $2,996,000 and may include amounts related to unsettled agreements. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $256,527,581 $— Purchased options outstanding — 5,639,760 — Purchased swap options outstanding — 1,269,129 — U.S. Government and agency mortgage obligations — 1,337,510,692 — U.S. Treasury obligations — 1,215,040 — Short-term investments 152,926,070 176,051,862 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(594,684) $— $— Written options outstanding — (4,871,887) — Written swap options outstanding — (4,752,117) — Forward premium swap option contracts — (154,192) — TBA sale commitments — (107,053,753) — Interest rate swap contracts — (2,651,667) — Total return swap contracts — 1,467,661 — Totals by level $— Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Interest rate contracts $12,188,434 $16,836,431 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount)$365,100,000 Purchased swap option contracts (contract amount)$95,400,000 Written TBA commitment option contracts (contract amount)$730,200,000 Written swap option contracts (contract amount)$240,600,000 Futures contracts (number of contracts)2,000 Centrally cleared interest rate swap contracts (notional)$734,900,000 OTC total return swap contracts (notional)$787,700,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts§ $— $— $193,963 $— $— $— $— $— $— $193,963 OTC Total return swap contracts*# — 2,430,091 — 1,432 52,247 14,709 22,862 — — 2,521,341 Futures contracts§ — Forward premium swap option contracts# — — — 70,810 — — — 45,665 — 116,475 Purchased swap options# 1,269,129 — 1,269,129 Purchased options# — 5,639,760 — 5,639,760 Total Assets $1,269,129 $2,430,091 $193,963 $72,242 $52,247 $14,709 $22,862 $5,685,425 $— $9,740,668 Liabilities: Centrally cleared interest rate swap contracts§ — — 288,966 — 288,966 OTC Total return swap contracts*# 4,818 795,811 — — 47,733 284 203,641 1,393 — 1,053,680 Futures contracts§ — 289,448 289,448 Forward premium swap option contracts# — — — 131,648 — — — 139,019 — 270,667 Written swap options# 2,097,526 — 2,654,591 — 4,752,117 Written options# — 4,871,887 — 4,871,887 Total Liabilities $2,102,344 $795,811 $288,966 $131,648 $47,733 $284 $203,641 $7,666,890 $289,448 $11,526,765 Total Financial and Derivative Net Assets $(833,215) $1,634,280 $(95,003) $(59,406) $4,514 $14,425 $(180,779) $(1,981,465) $(289,448) $(1,786,097) Total collateral received (pledged)##† $(805,000) $1,420,916 $— $— $— $— $(131,000) $(1,981,465) $— Net amount $(28,215) $213,364 $(95,003) $(59,406) $4,514 $14,425 $(49,779) $— $(289,448) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam U.S. Government Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 27, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 27, 2014
